Exhibit 10.4

 

EXECUTION COPY

 

LETTER AGREEMENT

 

March 6, 2007

 

Symmetry Holdings Inc.

432 Scarborough Road

Briarcliff Manor, NY 10510

 

Re: Letter Agreement with Directors

 

Gentlemen:

Reference is made to the Underwriting Agreement (the “Underwriting Agreement”)
proposed to be entered into among Symmetry Holdings Inc., a Delaware corporation
(the “Company”), and the Underwriters named in Schedule I thereto (the
“Underwriters”), for whom CIBC World Markets is acting as representative (the
“Representative”), relating to a proposed firm commitment underwritten initial
public offering (the “IPO”) of units (the “Units”), each comprised of one share
of the Company's common stock, par value $0. 001 per share (the “Common Stock”),
and one warrant, which is initially exercisable to purchase one share of Common
Stock. Capitalized terms used herein that are not defined herein shall have the
meanings set forth on Schedule 1 attached hereto.

The undersigned individual named below (the “Undersigned”) and the Company are
willing to enter into this letter agreement in order to induce the Underwriters
to enter into the Underwriting Agreement and to proceed with the IPO, in
recognition of the benefit that the IPO will confer upon the Company as the
issuer of the Units and the Undersigned as a securityholder of the Company, and
in reliance on the representations, warranties, understandings, covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged. Accordingly, the
Parties hereby agree as follows:

1.            Until the Initial Business Combination is consummated, the
Undersigned shall, in connection with the vote of stockholders of the Company at
a meeting at which a proposed Initial Business Combination is submitted for
approval by such stockholders, vote all shares of Common Stock Beneficially
Owned by him in accordance with the majority of the votes cast by the holders of
the IPO Shares on the approval of such proposed Initial Business Combination. To
the extent that any of such shares are held of record by a person other than the
Undersigned, the Undersigned shall cause such person to vote such shares in
accordance with the preceding sentence. The Company shall take or cause to be
taken such action (including providing information as to the preliminary and
final results of voting at such a meeting (subject to receipt by the Company of
appropriate confidentiality undertakings)) as may be necessary or appropriate to
enable the Undersigned to comply with this Paragraph 1.

 

Letter Agreement- Playford

 

2.            Until the Initial Business Combination is consummated, the
Undersigned shall, in connection with the vote of stockholders of the Company at
a meeting at which (i) any proposed amendment to Article VII of the Amended and
Restated Certificate of Incorporation  (other than an amendment to cure
ambiguities, omissions or inconsistencies, to make further provision giving
effect to the distributions and conversions rights set forth therein or to
reflect changes in applicable law or the interpretation or application thereof
so as to continue to give effect to such distribution and conversion rights) is
submitted for approval by such stockholders or (ii) any proposed amendment to
Article XIII of the Amended and Restated Certificate of Incorporation that would
allow holders of less than 100% of the outstanding shares of Common Stock to
amend Article VII of the Amended and Restated Certificate of Incorporation is
submitted for approval by such stockholders, vote all shares of Common Stock
Beneficially Owned by him against such proposed amendment.  To the extent that
any of such shares are held of record by a person other than the Undersigned,
the Undersigned shall cause such person to vote such shares in accordance with
the preceding sentence.

3.            So long as the Undersigned is a stockholder of the Company, the
Undersigned shall take such reasonable actions (that the Undersigned is able to
take as such a stockholder) as may be necessary or appropriate to cause the
Company to be dissolved and liquidated when and as contemplated by Article VII
of the Amended and Restated Certificate of Incorporation of the Company. Such
actions include voting all shares of Common Stock Beneficially Owned by him in
favor of such dissolution and liquidation. To the extent that any of such shares
are held of record by a person other than the Undersigned, the Undersigned shall
cause such person to vote such shares in accordance with the preceding sentence.

4.            So long as the Undersigned is a director of the Company, the
Undersigned shall take such reasonable actions as may be necessary or
appropriate (that the Undersigned is able to take as such as a director) to
cause the Company to be dissolved and liquidated when and as contemplated by
Article VII of the Amended and Restated Certificate of Incorporation of the
Company. So long as the Undersigned is a director of the Company, the
Undersigned also shall not take any action to modify or waive any provisions of
Articles VII and XIII of the Amended and Restated Certificate of Incorporation.
Notwithstanding anything contained herein to the contrary, the Undersigned shall
not be required to take any action to the extent that such action would
constitute a violation of applicable law or a breach of fiduciary duty or be
deemed to have agreed to take any action to the extent that such agreement would
be invalid under or a violation of applicable law.

5.            In connection with paragraphs 1, 2, 3, 4, 6, 9 and 12, the
Undersigned, in his capacity as a stockholder, consents to the entry into
similar letter agreements by all of the other directors of the Company and is
entering into this letter agreement in reliance upon similar consents from all
of the other stockholders of the Company. The Company represents and warrants
that all of the other stockholders of the Company have given or are concurrently
giving such similar consents.

6.            The Undersigned waives any and all right, title, interest or claim
of any kind in or to, and agrees not to seek recourse of any kind against the
Trust Fund for, any distribution from the Trust Fund with respect to the shares
of Common Stock Beneficially Owned by the Undersigned immediately prior to the
Effective Date, except in respect of distributions, if any,

 

2

Letter Agreement- Playford

 

contemplated by Article VII of the Amended and Restated Certificate of
Incorporation of the Company. If the Undersigned receives a distribution from
the Trust Fund to which he is not entitled, the Undersigned shall receive and
hold such distribution in trust for the benefit of the persons entitled thereto
and pay such distribution over to such persons as directed by the Company or a
court. Notwithstanding anything contained herein to the contrary, the
Undersigned shall not be required to pay such distribution over except against
delivery of a receipt of payment, shall have no liability (i) for not demanding
or receiving any such receipt or for any defect therein or invalidity thereof,
(ii) for any delay in paying over in connection with any determination of the
persons entitled thereto, or (iii) for compliance with any such direction which
the Undersigned believes to be genuine (and compliance with any such direction
shall constitute a full discharge of all obligations and liabilities of the
Undersigned in respect of any such pay over) and shall have no obligation to
make any such determination (and shall be entitled to submit such determination
to a court and shall have no liability for so doing). To the extent that any of
such shares are held of record by a person other than the Undersigned, the
Undersigned shall cause such person to give a waiver and receive, hold and pay
over distributions in respect of such shares in accordance with the preceding
sentence.

7.            The Undersigned represents and warrants that all obligations of
the Company under the promissory note by the Company in favor of the Undersigned
have been fully satisfied and discharged.

8.            Neither the Undersigned nor any members of his immediate family or
any of his Affiliates will be entitled to receive, and Undersigned will not and
will not permit any member of his immediate family or any of his Affiliates to
accept, any compensation for services rendered or to be rendered to the Company
prior to or in connection with the consummation of the Initial Business
Combination, except as contemplated by the Registration Statement. The
Undersigned and members of his immediate family and his Affiliates shall be
entitled to reimbursement from the Company for reasonable out-of-pocket expenses
incurred in connection with services rendered or to be rendered to the Company.

9.            The Undersigned will escrow all shares of Common Stock
Beneficially Owned by him immediately prior to the Effective Date and all shares
of Common Stock included in any units purchased by the Undersigned in the IPO in
accordance with an escrow agreement among the Company, the Undersigned and the
other existing stockholders of the Company and Continental Stock Transfer &
Trust Company, as escrow agent, on terms contemplated by the Registration
Statement and otherwise in form and substance reasonably acceptable to the
Company and the Representative. To the extent that any of such shares are held
of record by a person other than the Undersigned, the Undersigned shall cause
such person to escrow such shares in accordance with the preceding sentence.
From the date hereof until the consummation of the Initial Business Combination,
the Undersigned shall not acquire any additional shares of Common Stock, except
as contemplated by the Registration Statement. Nothing in the preceding sentence
shall be construed as to prohibit the Undersigned from purchasing any warrants
of the Company.

10.          Until the earlier of the consummation of the Initial Business
Combination or the Company’s liquidation and dissolution, the Undersigned shall
not provide advisory, consulting or similar services (including service as a
director) to any other Person that is a competitor in the

 

3

Letter Agreement- Playford

 

acquisition of businesses that the Company could also reasonably be expected to
seek to acquire, as described in the Registration Statement and as determined by
the Board of Directors, except as required by any pre-existing fiduciary or
contractual arrangement.  The Undersigned represents and warrants that any
relationships that include any such fiduciary or contractual arrangements (that
could reasonably be expected to be material to the Company) are disclosed in the
Undersigned's Directors and Officers Questionnaire.

11.          So long as the Undersigned is re-elected as a director of the
Company at such time or times as the election of an individual to fill the
directorship held by the Undersigned is held and absent a significant hardship,
legal requirement or comparable development affecting the Undersigned, members
of his family or his Affiliates, the Undersigned agrees to serve as a director
of the Company until the earlier of the consummation of the Initial Business
Combination or the completion of the dissolution and liquidation of the Company.
The triggering of a requirement to dissolve and liquidate the Company shall not
constitute such a hardship, requirement or development.

12.          The Undersigned shall vote all shares of Common Stock Beneficially
Owned by him for the re-election of the existing directors of the Company as
directors at such time or times as the election of individuals to fill
directorships held by such existing directors is held absent such a hardship,
requirement or development (including a development as a result of which the
Undersigned believes in good faith it would be imprudent to do so). To the
extent that any of such shares are held of record by a person other than the
Undersigned, the Undersigned shall cause such person to vote such shares in
accordance with the preceding sentence.

13.          The Undersigned represents and warrants that his biographical
information set forth in the Registration Statement is accurate in all material
respects and that his Directors and Officers Questionnaire previously furnished
to the Company and the Representative is complete and accurate in all material
respects.

14.          The Undersigned represents and warrants that he has the right,
power and authority to execute, deliver and perform this letter agreement and
serve as a director of the Company and that his execution, delivery and
performance of this letter agreement and his service as a director of the
Company will not violate any agreement by which he is bound (including any
non-competition or non-solicitation agreement with any employer or former
employer).

15.          The Undersigned authorizes any employer, financial institution or
consumer credit reporting agency to release to the Representative, its counsel
and any investigative search firm retained by the Representative, upon request,
any information such employer, institution or firm may have about the
Undersigned and his background and finances (the “Information”); provided, that
the Representative or such counsel or firm shall have agreed to promptly provide
a copy thereof to the Undersigned upon request, to maintain the confidentiality
thereof as described below and to use the Information solely for the purposes of
the IPO. Any such employer, institution or firm may assume that the
Representative or such counsel or firm shall have so agreed and, by making any
such request in reliance hereon, the Representative or such counsel or firm
shall be deemed to have so agreed. If the Representative or such counsel or firm
requests, obtains and uses such Information in accordance herewith, the
Undersigned waives any

 

4

Letter Agreement- Playford

 

claim that he may have against the Representative or such counsel or firm for
violation of the Undersigned’s right of privacy by reason of requesting,
obtaining and using the Information in reliance hereon. The agreement of the
Representative or such counsel or firm described above shall include the
agreement not to release the Information to the Company or to any other person,
without the prior written consent of the Undersigned, and to use at least the
same measures to protect the confidentiality of the Information as it takes to
protect its own similar confidential information, but in no event less than
reasonable care. Nothing in this paragraph shall restrict the disclosure of the
Information in the Registration Statement to the extent required by applicable
laws or in connection with the defense of any regulatory inquiry or
investigation or any litigation or other proceeding.

16.          Until the earlier of the (i) consummation of the Initial Business
Combination, (ii) the completion of the liquidation and dissolution of the
Company or (iii) such time as the Undersigned is no longer a director of the
Company, and subject to any pre-existing fiduciary obligations that the
Undersigned might have, the Undersigned shall present to the Company for its
consideration, prior to presentation to any other person, any suitable
opportunity to consummate a Business Combination (that, if approved and
consummated, would reasonably be expected to constitute an Initial Business
Combination), involving an industrial, asset-based business, which is in, or is
a supplier to, the basic industries sector. This sector encompasses a broad
range of primary industries, including metals and materials, transportation and
distribution, chemicals, mining, and energy and energy-related infrastructure.

17.          This letter agreement shall be binding on the Parties and their
respective successors, estates, heirs, personal representatives and assigns.
Neither this letter agreement nor any of the rights or obligations hereunder
shall be delegated or assigned by either of the Parties without the prior
written consent of the other Party (which consent shall not be unreasonably
withheld). No such assignment or delegation shall relieve such Party of any of
its respective liabilities or obligations hereunder. Any assignment of rights or
delegation of duties under this Agreement by a Party without the prior written
consent of the other Party, if such consent is required hereby, shall be void.
No person (other than the Representative as expressly provided herein) shall be,
or be deemed to be, a third party beneficiary of this Agreement other than as
expressly set forth herein.

18.          This letter agreement shall terminate on the earlier of (i) the
consummation of the Initial Business Combination or (ii) the completion of the
liquidation and dissolution of the Company.

19.          THE VALIDITY, INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS
LETTER AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (WITHOUT
GIVING EFFECT TO THE LAWS, RULES OR PRINCIPLES OF THE STATE OF NEW YORK
REGARDING CONFLICTS OF LAWS). Each Party agrees that any proceeding arising out
of or relating to this letter agreement or the breach or threatened breach
hereof shall be commenced and prosecuted in a court in the State of New York.
Each Party consents and submits to the non-exclusive personal jurisdiction of
any court in the State of New York in respect of any such proceeding. Each Party
consents to service of process upon it with respect to any such proceeding by
any means by which notices may be transmitted hereunder or by any other means
permitted by applicable laws and rules.

 

5

Letter Agreement- Playford

 

Each Party waives any objection that it may now or hereafter have to the laying
of venue of any such proceeding in any court in the State of New York and any
claim that it may now or hereafter have that any such proceeding in any court in
the State of New York has been brought in an inconvenient forum. EACH PARTY
WAIVES TRIAL BY JURY IN ANY SUCH PROCEEDING.

20.          All notices required or permitted to be given pursuant to this
letter agreement shall be given by written notice, shall be transmitted by
personal delivery, registered or certified mail (return receipt requested,
postage prepaid), or nationally recognized courier service, and shall be
addressed to the intended recipient at its address set forth herein. A Party may
designate a new address to which such notices shall thereafter be transmitted by
giving written notice to that effect to the other Party. Each notice transmitted
in the manner described herein shall be deemed to have been (a) delivered to the
addressee as indicated by the return receipt (if transmitted by mail), the
mailing label (if transmitted by courier service), the affidavit of the
messenger (if transmitted by personal delivery) or (b) presented for delivery to
the addressee as so indicated during normal business hours, if such delivery
shall have been refused for any reason.

21.          This letter agreement constitutes the entire agreement between the
Parties with respect to the subject matter hereof and cancels and supersedes all
of the previous or contemporaneous contracts, representations, warranties and
understandings (whether oral or written) by or between the Parties with respect
to the subject matter hereof. As used herein, the word “including” shall in all
cases be deemed to the followed by the phrase “without limitation” and the word
“person” shall include individuals and corporations, societies, companies,
partnerships, trusts, unincorporated associations, governments and governmental
instrumentalities, and other entities of any kind.

22.          No addition to, and no cancellation, extension, modification or
amendment of, this letter agreement shall be binding upon a Party unless such
addition, cancellation, extension, modification or amendment is set forth in a
written instrument which expressly states that it adds to, amends, cancels,
extends or modifies this letter agreement and which is executed and delivered by
each Party, together with the consent of the Representative (which consent shall
not be unreasonably withheld).

23.          No waiver of any provision hereof shall be binding upon a Party
unless it is expressly set forth in a written instrument which is executed and
delivered by such Party, together with the consent of the Representative (which
consent shall not be unreasonably withheld). Neither the exercise (from time to
time and at any time) by a Party of, nor the delay or failure (at any time or
for any period of time) to exercise, any right, power or remedy shall constitute
a waiver of the right to exercise, or impair, limit or restrict the exercise of,
such right, power or remedy or any other right, power or remedy at any time and
from time to time thereafter. No waiver of any right, power or remedy of a Party
shall be deemed to be a waiver of any other right, power or remedy of such Party
or shall, except to the extent so waived, impair, limit or restrict the exercise
of such right, power or remedy.

24.          This letter agreement may be signed in any number of counterparts,
each of which (when executed and delivered) shall constitute an original
instrument, but all of which together

 

6

Letter Agreement- Playford

 

shall constitute one and the same instrument. This letter agreement shall become
effective at such time as counterparts shall have been executed and delivered by
all of the Parties, regardless of whether all of the Parties have executed the
same counterpart. It shall not be necessary when making proof of this letter
agreement to account for any counterparts other than a sufficient number of
counterparts which, when taken together, contain signatures of all of the
Parties. A facsimile of an original shall be as effective as delivery of such
original.

25.          If any provision hereof shall hereafter be held to be invalid,
unenforceable or illegal, in whole or in part, in any jurisdiction under any
circumstances for any reason, such holding shall not affect or impair the
validity, enforceability or legality of such provision in any other jurisdiction
or under any other circumstances.

 

7

Letter Agreement- Playford

 



If this letter accurately sets forth our agreement, please so acknowledge by
signing a copy of this letter in the space indicated below and returning it to
the Undersigned.

Sincerely,

 

By: /s/ G. E. Playford________________

Gilbert E. Playford

Chairman of the Board of Directors

5200 St. Andrews Island

Grand Harbor

Vero Beach, FL 32967-7296

 

Accepted and agreed:

 

Symmetry Holdings Inc.

432 Scarborough Road

Briarcliff Manor, NY 10510

 

By: /s/Corrado De Gasperis______

Name: Corrado De Gasperis

Title: Chief Executive Officer

 

8

Letter Agreement- Playford

 

Exhibit 10.4

 

SCHEDULE 1

 

Supplemental Common Definitions

 

Unless the context shall otherwise require, the following terms shall have the
following meanings, and the following definitions are equally applicable to both
the singular and the plural forms, and the feminine, masculine and neuter forms,
of the terms defined.

 

“Affiliate” shall have the meaning given to it under Rule 405 under the
Securities Act of 1933.

“Amended and Restated Certificate of Incorporation” shall mean the Amended and
Restated Certificate of Incorporation of the Company, as in effect as of the
Effective Date.

“Beneficially Owned” shall have the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934.

“Business Combination” shall have the meaning set forth in Article VII of the
Amended and Restated Certificate of Incorporation.

“Effective Date” shall mean the date upon which the Registration Statement is
declared effective under the Securities Act of 1933 by the SEC.

“Initial Business Combination” shall have the meaning set forth in Article VII
of the Amended and Restated Certificate of Incorporation.

“IPO Shares” shall have the meaning set forth in Article VII of the Amended and
Restated Certificate of Incorporation.

“Party” or “Parties” shall mean the Undersigned or the Company or both, as the
case may be.

“Registration Statement” shall mean the registration statement relating to the
IPO filed by the Company on Form S-1 (No. 333-135353), as declared effective by
the SEC.

“SEC” shall mean the United States Securities and Exchange Commission.

“Trust Fund” shall mean the trust account established at JPMorgan Chase Bank
N.A. maintained by Continental Stock Transfer and Trust Company, as trustee, in
which proceeds from the IPO are deposited as described in the Registration
Statement.

 

 

S-1

 

 